FILED
                            NOT FOR PUBLICATION                               AUG 06 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARCELINA QUINTANILLA                            No. 11-73606
CENTENO,
                                                 Agency No. A091-837-704
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Argued April 10, 2014
                             Submitted August 4, 2014
                             San Francisco, California

Before: NOONAN, NGUYEN, and WATFORD, Circuit Judges.

       Marcelina Quintanilla Centeno, a native and citizen of Nicaragua, challenges

the Board of Immigration Appeals’ (“BIA”) denial of her request for a remand so

that the immigration judge (“IJ”) may conduct an inquiry into her competency.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Our review is for abuse of discretion, see Garcia-Quintero v. Gonzales, 455 F.3d
1006, 1011 (9th Cir. 2006), and 8 U.S.C. § 1252(a) grants us jurisdiction.

      On May 4, 2011—six days before Quintanilla Centeno’s removal

hearing—the BIA issued a precedential opinion outlining the framework for IJs to

use when faced with a noncitizen showing some “indicia of incompetency.” See In

re M-A-M-, 25 I. & N. Dec. 474 (B.I.A. 2011). In short, under In re M-A-M-,

although noncitizens are “presumed” competent, id. at 477, steps must be taken to

protect those who “lack sufficient competency to meaningfully participate in

proceedings,” id. at 482. Quintanilla Centeno argues that, because she presented

“indicia of incompetency,” the BIA abused its discretion by not granting a remand

for the IJ to conduct the required competency inquiry. We agree.

      In spite of some indications that Quintanilla Centeno was suffering from

severe depression and may have recently discontinued her psychiatric medication,

the IJ did not “make further inquiry to determine whether [she was] competent for

purposes of immigration proceedings,” as In re M-A-M- requires. 25 I. & N. Dec.

at 484.

      Accordingly, we grant the petition and remand for the BIA to instruct the IJ

to apply In re M-A-M-. We need not address Quintanilla Centeno’s remaining

claims.


                                         2
PETITION GRANTED; REMANDED.




                      3